DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6-8 are objected to because of the following informalities: 
Claim 6, line 1-2, “The method of claim 5, further comprising ordering the amplicon coverage data in a matrix as shown in FIG. 1”;
Claim 7, line 1-2, “The method of claim 6, further comprising creating a ratio matrix of amplicon coverage as shown in FIG. 2.”;
Claim 8, line 1-2, “The method of claim 7, further comprising creating a normalized ratio matrix of amplicon coverage with row median as shown in FIG. 3”.
According to MPEP 2173.05(s), “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." As the figures in question are fairly simple in form, there is no reason why these could not be reproduced in the claims, and thus render the claims complete. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “f) calculating differences between the test genomic region and the reference genomic region…GC content of amplicon flanking sequences (Diff Amplicon flank GC); g) fitting data to obtain regression parameter values A1, A2, A3, A4 and A5 according to the formula: log(normalized ratio of amplicon coverage) = A1 x Diff 3'-end stability + A2 x DiffTm + A3 x Diffamplicon length + A4 x DiffAmplicon GC + A5 x DiffAmplicon flank GC” in lines 10-17. It fails to teach how to determine GC content of amplicon flanking sequences, specifically the definition (e.g. length) of said amplicon flanking sequences. 
Claims 2-15 inherit and do not remedy the deficiencies of independent claim 1.
Claim 17 recites “e) calculating differences between the test genomic region and the reference genomic region…GC content of amplicon flanking sequences (Diff Amplicon flank GC); f) fitting data to obtain regression parameter values A1, A2, A3, A4 and A5 according to the formula: log(normalized ratio of amplicon coverage) = A1 x Diff 3'-end stability + A2 x DiffTm + A3 x Diffamplicon length + A4 x DiffAmplicon GC + A5 x DiffAmplicon flank GC” in lines 10-17. It fails to teach how to determine GC content of amplicon flanking sequences, specifically the definition (e.g. length) of said amplicon flanking sequences. 
Claim 18-24 inherit and do not remedy the deficiencies of independent claim 17.


Claim 1 recites “h) correcting amplification bias by using the regression parameter values A1, A2, A3, A4 and A5 to calculate a predicted logarithmic normalized ratio of amplicon coverage” in lines 18-19. The instant disclosure fails to describe how the recited limitation is carried out, specifically how said predicted logarithmic normalized ratio of amplicon coverage is calculated.
Claim 17 recites “g) correcting amplification bias by using the regression parameter values A1, A2, A3, A4 and A5 to calculate a predicted logarithmic normalized ratio of amplicon coverage” in lines 18-19. The instant disclosure fails to describe how the recited limitation is carried out, specifically how said predicted logarithmic normalized ratio of amplicon coverage is calculated.
It is unclear on what basis outliers are removed, in claim 1, step d and claim 17, step c. It is unclear what “median” is used in the formula recited in claim 1, step e and claim 17, step d. It is unclear how “primer 3’-end stability” is calculated in claim 1, step f and claim 17, step e. But for claim 16, the claims are unclear as to what is considered “amplicon flanking sequences” (i.e. how far they extend from the amplicon) in claim 1, step f and claim 17, step e. It is unclear how the data (and, more importantly, what data) are fitted to obtain the parameters A1, A2, A3, A4 and A5. Finally, it is unclear how the values A1, A2, A3, A4 and A5 are “used” to calculate a predicted normalized ratio of amplicon coverage in claim 1, step h and claim 17, step g.
Claims 2-16, 18-24 inherit and do not remedy the deficiencies of independent claims 1 and 17.

Claim 9 recites “further comprising detecting copy number variation of at least one target 
nucleic acid after said correcting amplification bias.” in line 1-2. However, the instant disclosure fails to teach specifically how said detecting copy number variation of at least one target nucleic acid is performed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).



 Claim 22 recites “further comprising detecting copy number variation of at least one target nucleic acid after said correcting amplification bias” in line 1-2. However, the instant disclosure fails to teach specifically how said detecting copy number variation is performed. However, the instant disclosure fails to teach specifically how said detecting copy number variation is performed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).

Claim 23 recites “further comprising detecting chromosomal aneuploidy after said correcting amplification bias.” in line 1-2. However, the instant disclosure fails to teach specifically how said detecting chromosomal aneuploidy is performed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Per MPEP 2163.05(V) (emphasis added):
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
As discussed above, the disclosure does not provide adequate description for performing the steps of, and thereby achieving the results of:
Removing outliers, in claim 1, step d and claim 17, step c. 
What “median” is used in the formula recited in claim 1, step e and claim 17, step d. 
Calculating “primer 3’-end stability” in claim 1, step f and claim 17, step e. 
Fitting data and “obtaining” the parameters A1, A2, A3, A4 and A5. 
“Using” the values A1, A2, A3, A4 and A5 to calculate a predicted normalized ratio of amplicon coverage in claim 1, step h and claim 17, step g.
Therefore, the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-24 are all within at least one of the four categories.
The independent claims recite:
 “calculating a ratio of amplicon coverage between a test genomic region and a reference genomic region for each target nucleic acid”; 
“removing outliers”; 
“normalizing the ratio of amplicon coverage between the test genomic region and the reference genomic region for each target nucleic acid according to the formula…”
“calculating differences between the test genomic region and the reference genomic region for primer 3'-end stability (Diff3'-end stability), primer melting temperature (DiffTm), amplicon length (Diffamplicon length), amplicon GC content (DiffAmplicon GC), and GC content of amplicon flanking sequences (DiffAmplicon flank GC)”; 
“fitting data to obtain regression parameter values A1, A2, A3, A4 and As according to the formula: log(normalized ratio of amplicon coverage) = A1xDiff 3’end stability + A2 xDiffTm + A3 xDiffamplicon length + A4 xDiffAmplicon GC + As x DiffAmplicon flank GC”; and 
“correcting amplification bias by using the regression parameter values A1, A2, A3, A4 and A5 to calculate a predicted logarithmic normalized ratio of amplicon coverage”.

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  

The independent claims involve the steps of calculating, normalizing, removing, fitting, correcting are mathematical concepts that can be done by pen and paper/calculator.

Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 2-16, 18-24 recite steps (e.g. ordering, creating, detecting) that can be performed in the mind/ are mathematical concepts.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-24 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for calculating, removing, normalizing, fitting, correcting merely invoke a computer as a tool.
The data-gathering step (acquiring, receiving) and the data-output step (displaying) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for calculating, removing, normalizing, fitting and correcting.
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for calculating, removing, normalizing, fitting and correcting. The claims do not apply the obtained predicted logarithmic normalized ratio of amplicon coverage to a particular machine. Rather, the data is merely output in a post-solution step.

The additional elements are identified as follows: 
Claim 1 “amplifying target nucleic acids”; 
Claim 2, amplifying “genomic DNA or RNA”; 
Claim 3, “performing multiplex polymerase chain reaction (PCR)”;

Claim 5, amplifying nucleic acids from “a plurality of samples”;
Claim 12, amplifying said target nucleic acid “from a fetus, a child or an adult”;
Claim 13, amplifying said target nucleic acid from human;
Claim 14, amplifying said target nucleic acid “from a cell, a population of cells, a tissue, a virus, an artificial cell, or a cell free system;
Claim 15, amplifying said target nucleic acid “from a eukaryotic cell, a prokaryotic cell, or an archaeon cell.
Claim 17, “displaying information regarding the predicted amplicon coverage with amplification bias correction”.
Claim 24, “a storage component”, “a computer processor”, and “a display component”.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant' s Background in the specification; 
Applicant' s specification (para [0075]-[0077]) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (e.g. calculating, normalizing, removing, fitting, correcting) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the prior art cited herewith.  
Hannum (US 2015/0100244 A1) teaches a method to reducing bias (para [0006]) related to amplification (para [0182]) with the use of a computer system, wherein the computer system comprises general components of a computer system including a storage component, a computer processor and a display component (para [0369]-[0370]). 

Finotello (BMC Bioinformatics (2014)) teaches a method of correcting amplification bias (Abstract) of nucleic acids amplified from human cells (pg 2, col 2, para 3) by reverse transcriptase polymerase chain reaction (pg 2, col 1, para 1; pg 6, col 1, para 2-pg 7, col 1, para 1).

When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reid et al. (US 2016/0342733 A1) teaches a method for detecting copy number variations (Abstract), which comprises correcting bias by normalizing the ratio of amplicon coverage by dividing the raw coverage by median ratio (para [0060]).

Zhao et al. (US 2015/0347676 A1) teaches a method of determining chromosome counts (Abstract), comprising normalizing counts of sequence reads by estimating the relationship between the counts and melting temperature using regression (para [0278]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571)272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.L./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637